UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson A. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. Semi-Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 voice: (402) 397-4700fax: (402) 397-8617www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Pages 3 Period from January 1, 2015 through June 30, 2015 Exhibit 2 Selected Historical Financial Information Pages 4 – 5 Pages 6 – 7 Expense Example Page 8 Allocation of Portfolio Holdings Pages 9 – 23 Financial Statements Pages 24 – 31 Additional Disclosures IMPORTANT NOTICES Must be preceded or accompanied by a Prospectus. Opinions expressed herein are those of Edson L. Bridges III and are subject to change. They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general. The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to- book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. You cannot invest directly in a specific index. Free Cash Flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. Free cash flow (FCF) represents the cash that a company is able to generate after laying out the money required to maintain or expand its asset base. Earnings growth for a Fund holding does not guarantee a corresponding increase in market value of the holding or the Fund. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please click here for Fund holdings. Mutual fund investing involves risk. Principal loss is possible. Small and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. July 7, 2015 Dear Shareholder: Bridges Investment Fund had a total return of 1.07% in the second quarter of 2015, which bettered the 0.28% total return for the S&P 500 and the 0.12% total return for the Russell 1000 Growth Index over the same period. For the twelve month period ended June 30, 2015, the Fund had a total return of 5.88% versus 7.42% for the S&P 500 and 10.56% for the Russell 1000 Growth Index.For the three year period ended June 30, 2015, the Fund had an average annual total return of 16.25% versus 17.31% for the S&P 500 and 17.99% for the Russell 1000 Growth Index.For the five year period ended June 30, 2015, the Fund had an average annual total return of 15.85% versus 17.34% for the S&P 500 and 18.59% for the Russell 1000 Growth Index.For the ten year period ended June 30, 2015, the Fund had an average annual total return of 6.63% versus 7.89% for the S&P 500 and 9.10% for the Russell 1000 Growth Index.The Fund’s expense ratio is 0.82%. Performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance stated above. Performance data current to the most recent month end may be obtained by calling 866-934-4700. During the second quarter, we sold McDonalds, Ameriprise, Biogen, Facebook, FedEx, and Gilead Sciences. Stocks were close to unchanged during the second quarter.The S&P 500 had a total return of 0.28% for the second quarter, bringing its year-to-date total return to 1.23%. Stock trading was volatile during the second quarter, even though equity indexes showed little net progress.Investors are grappling with the impact of economic weakness in Europe, particularly in Greece, as well as the impact of a stronger dollar on the earnings of U.S. multinational corporations, and the effects of an eventual end to the Federal Reserve’s quantitative easing activities on interest rates and the capital markets. Stocks are trading close to our estimate of fair value.Our expectation is that equity returns could track the trajectory of corporate earnings over the next several years.We remain constructive on the outlook for continued corporate profit growth, although we are vigilant regarding risks to the profit outlook that emanate from global economic sluggishness and a strong dollar.We remain focused on identifying and owning companies that we believe can show solid earnings and cash flow progress in a challenging economic environment. We believe the Fund’s portfolio holdings are attractively valued.The Fund’s portfolio ended the second quarter trading at -17.0x estimated 2015 earnings and -15.0x estimated 2016 earnings.The Fund’s companies are estimated to grow their earnings at 12-13% annually over the next three to five years, versus consensus earnings growth of 6-7% for the S&P 500. Shareholder Letter July 7, 2015 We expect increased equity market volatility during the second half of 2015, but we remain constructive on the longer term outlook for both U.S. stocks in general and the Fund’s portfolio. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer - 2 - Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 1, 2, 2015 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares American Express Co. Ameriprise Financial, Inc. Amgen, Inc. Biogen Idec, Inc. Cognizant Technology Solutions Corp. – Class A Facebook, Inc. FedEx Corp. Gilead Sciences, Inc. Google Inc. – Class C(1) 10 Starbucks Corp.(2) Visa, Inc. – Class A(3) Received 10 Shares in a .275% Stock Dividend on May 4, 2015. Received 15,000 Shares in a 2-for-1 Stock Split on April 8, 2015. Received 30,000 Shares in a 4-for-1 Stock Split on March 18, 2015. Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Capital One Financial Corp. Caterpillar, Inc. — Chicago Bridge and Iron Company N.V. — General Electric Company — McDonald’s Corp. — United Parcel Service, Inc. — - 3 - Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
